                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00139-FDW-DCK


 JERSEY WARNER,                    )
                                   )
      Plaintiff,                   )
                                   )                                      ORDER
 vs.                               )
                                   )
 RUSH ESPRESSO CAFÉ, LLC, and PAUL )
 MCCONACHY,                        )
                                   )
      Defendants.                  )
                                   )


       THIS MATTER is before the Court on Plaintiff’s Response (Doc. No. 8) to the Court’s

Order to Show Cause (Doc. No. 7) why his claims against Defendant Paul McConachy should not

be dismissed pursuant to Fed. R. Civ. P. 4(m). In the response, Plaintiff outlines the multiple

efforts she has made and continues to make to serve Defendant McConachy. Plaintiff also requests

the Court find good cause to allow additional time to achieve service of process on Defendant

McConachy. For the reasons stated in the Response as well as the accompany Declaration in

support of the request for additional time, the Court finds GOOD CAUSE exists to extend the time

for Plaintiff to achieve service of process.

       IT IS THEREFORE ORDERED that Plaintiff shall have an addition thirty (30) days from

the date of this Order to serve Defendant McConachy.

       IT IS SO ORDERED.
                                               Signed: December 6, 2019
